Jenkins, J.
The Fourth National Bank sued Mrs. Emma L. Jones as maker and L. T. Jones, her husband, as indorser, upon a promissory note for $1,800, originally made to H. E. Weathers and by him indorsed to the bank. Mrs. Jones filed a plea in which she undertook to set up an offset of $1,500, which sum she alleged was derived from the sale of certain property belonging to her, and which she had turned over to her husband and codefendant to be taken by him to the bank and paid on her note, but which was applied by the bank and her husband upon a note owing it by .him. Upon the trial the plaintiff introduced in evidence the note and the security deed and closed its case. Thereupon the defendants both testified in behalf of Mrs. Jones, in support of her plea, to the effect that at the time such payment was made by the husband on his note, the bank was apprised of the title to the cheek payable to and indorsed by the wife, and also of the direction given by the wife as to its application on her own note. In rebuttal the officers of the bank denied such knowledge and such notice, and, the ease having proceeded to a verdict in favor of the plaintiff, the *221defendants moved for a new trial, which, was denied, and they excepted.
It is not necessary to add anything further to what is ruled in the headnotes.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.